—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about July 14, 1998, upon a jury verdict awarding plaintiff Hector Figueroa damages in the principal amount of $300,000 and plaintiff Anna Manzo damages in the principal amount of $125,000, unanimously reversed, on the facts, without costs, and the matter remanded for a new trial on the issue of damages only unless within 30 days from the date of this order plaintiffs stipulate to reduce the award of damages for future pain and suffering to the principal amount of $75,000 and the award of damages for loss of consortium to the principal amount of $75,000 and to entry of an amended judgment in accordance therewith. Appeal from order, same court and Justice, entered May 13, 1998, which denied defendant’s motion to, inter alia, set aside the jury’s verdict, unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
We find the awards for future pain and suffering and loss of consortium to deviate materially from what is reasonable compensation under the circumstances. We have considered defendant’s other contentions and find that they do not warrant any other relief. Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.